DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Applicant's RCE filed on 11/11/2021.

Allowable Subject Matter

Claims 8-14 and 20-33 are allowed.

Examiner’s Statement for Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

Applicant added a new dependent claim, claim 33, which is a medium claim with similar scope as claim 9 (a method claim) and claim 21 (a system claim).  Claims 9 and 21 have been allowed previously.  Thus, the new added claim is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jing (US Patent No 8,131,118) – teaches systems and methods for determining the location where an image was captured and searching and identifying matched images.
Darrell et al.  (US Patent Application 2005/0162523) – teaches a mobile device that users can specify a location of interest by simply pointing a camera-equipped cellular phone at the object of interest and by searching an image database or relevant web resources, users can quickly identify good matches from several close ones to find an object of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176